          Case 1:17-cv-00358-PB Document 45 Filed 11/01/18 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW HAMPSHIRE

Linda-Lee Scott

     v.
                                          Case No. 17-cv-358-PB
Ford Motor Company, et al



                                   JUDGMENT


     In accordance with the Order by Judge Paul Barbadoro dated

February 5, 2018, and the Stipulation of Dismissal dated October 31,

2018, judgment is hereby entered.




                                          By the Court:


                                          _________________________
                                          Daniel J. Lynch
                                          Clerk of Court



Date: November 1, 2018


cc: Counsel of Record
